DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 18, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim 19 depends from Claim 18 and fails to correct the indefiniteness.
For examination purposes, only the specific structural limitations in the claims as written will be considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-13, 15, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0284653 to Tamekuni et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a modular hardened optical fiber connector (see Figs 1-9),  comprising: a ferrule stub module (9) which comprises a pre-installed optical fiber (5); an optical cable holding module (15) which comprises a optical drop fiber (3) of an optical drop cable; an optical fiber protection module (29) which is arranged around a connection portion between the pre-installed optical fiber and the optical drop fiber; an inner housing module (18) which accommodates the ferrule stub module, the optical cable holding module (33) and the optical fiber protection module therein; and an outer housing module which accommodates the inner housing module therein.
Regarding Claim 2, US1 describes the ferrule stub module comprising a hollow body (see Fig 2) and a ferrule (7) arranged in the body, and the pre-installed optical fiber is inserted and 
Regarding Claim 3, US1 describes the optical cable holding module comprising an optical cable holder (15) for holding an end of the optical drop cable, and a heat shrink sleeve (25) enclosing a connection portion between the optical cable holder and the optical drop cable.
Regarding Claim 4, US1 describes the optical cable holder is a cylinder with a bottom portion at one end, which includes an inner chamber for accommodating the end of the optical drop cable and a hole at the bottom of the cylinder for passing through the optical drop fiber (see Figs 5 and 7).
Regarding Claim 5, US1 describes a gap between the hole and the optical drop fiber is filled with an adhesive (29), so as to fix the optical drop fiber with the optical cable holder.
Regarding Claim 11, US1 describes the heat shrink sleeve is heated to shrink on the peripheral wall of the cylinder of the optical cable holder and the sheath of the optical drop cable, to provide sealing between the optical cable holder and the optical drop cable (see [0184]-[0185]).
Regarding Claim 12, US1 describes the pre- installed optical fiber of the ferrule stub module and the optical drop fiber of the optical cable holding module are connected together by means of mechanical joining (see [0184]).
Regarding Claim 13, US1 describes the optical fiber protection module comprising a protective sleeve (29).
Regarding Claim 15, US1 describes the protective sleeve is fixed to a projection at the front end of the optical cable holding module (see Figs 7 and 9).
Regarding Claim 28, US1 describes the cable as a round optical cable (see Figs 1 and 5).
Claim 29 describes a method substantially embodied by the above-discussed device of Claim 1. Therefore, Claim 29 is rejected in view of US1 for substantially the same reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above.
US1 does not describe the inner housing module including an upper half shell and a lower half shell that are fit together. However, it is well-known in the art for form housing multi-part housing shells in place of a single housing piece. Before the effective filing date of the 
The further limitations of Claims 17-22 are also well-known in the art in forming and assembling a multi-part housing. re the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the claimed structures in the inner housing module of US1. The motivation for doing so would have been to make use of known techniques for improving similar devices in the same way.
Allowable Subject Matter
Claims 6-10, 14, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 describe, at least, a rear portion of the inner chamber accommodates a sheath of the optical drop cable, and an adhesive is filled therebetween, so as to fix the sheath of the optical drop cable with the optical cable holder.
Claim 10 describes an outer surface of the cylinder is provided with a groove to receive an O-ring
Claim 14 describes the protective sleeve comprising a bonded tube, a reinforcement and a heat shrink sleeve from inside to outside.
Claims 23-27 describe, at least, the outer housing module includes an outer house accommodating the inner housing module, a nut installed around the outer house onto the outer house, a shroud in threaded connection with the nut, and a stress relief boot connected to a rear part of the outer house.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874